Citation Nr: 1517285	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-23 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a back disability, to include as secondary to pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The appellant has Reserve service, including active duty for training (ACDUTRA) in the Marine Corps Reserve from October 1994 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appellant chose to participate in an informal teleconference with a Decision Review Officer (DRO), which took place in February 2014.  A report of the informal conference is associated with the record.

The appeal is REMANDED to the agency of original Jurisdiction.  VA will notify the appellant if further action is required.  


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claim so that the appellant is afforded every possible consideration.  

Although the VA has received at least some copies of the appellant's service treatment records (STRs), it is unclear whether all of the appellant's STRs have been associated with the claim file.  In March 2015, the appellant's representative requested that the case be remanded to attempt to the appellant's complete STRs.  Notably, the appellant contends that he was diagnosed with pes planus during a separation examination conducted in March 1995, which is not of record.  In January 2011, the Records Management Center (RMC) provided copies of the appellant's service treatment records from a record in its possession.  They indicated that the records provided were all of the STRs found, but if additional records were received, they would send them.  The reply from the RMC coupled with the appellant's assertion that a separation examination was conducted in March 1995 appears to indicate that copies of the appellant's STRs are incomplete.  

The VA Adjudication Procedure Manual, M21-1MR ("VA Manual"), dictates that service records should be available through the RMC, or, if the appellant had a reserve obligation and was assigned to a unit, with that specific unit.  VA Manual, M21-1MR, III.iii.2.B.16.  Further, under 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), efforts to obtain service records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  While the claims file indicates that the RO attempted to secure service records from the RMC, there is no indication in the claims file that the RO attempted to secure records from the appellant's reserve unit.  The appellant's DD-214 indicates he was transferred to the 3rd Battalion, 25th Marine Regiment, 4th Division in Buffalo, New York.  Therefore, on remand, additional requests should be made to all appropriate facilities, to include the unit to which the appellant was assigned to following separation from active duty for training.

In light of the remand, the appellant's service personnel records should also be requested.

Additionally, during the informal conference, the appellant maintained that his conditions were caused by military training that included carrying heavy equipment over uneven terrain.  The appellant's statements are consistent with his training and there is no evidence to contradict his statements.  Additionally, the appellant has a diagnosed back disability and has endorsed symptoms related to his feet.  Because there is at least an indication that the appellant's back and feet problems  may be related to a period of ACDUTRA, the Board finds that a remand is required for this claim in order to afford the appellant a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the appellant's service treatment and service personnel records for his Reserve service, including in the Marine Corp Reserve service.  Facilities that should be contacted include, but are not limited to, the RMC and the appellant's reserve unit in Buffalo, New York.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.16. If these records do not exist or cannot be obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Then, schedule the appellant for a VA examination by an appropriate medical professional in connection with the pes planus and back disability claims.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide an opinion as to whether the appellant has pes planus that had its onset during, or is otherwise related to service, to include carrying heavy equipment over uneven terrain during his military training.

The examiner is to also provide an opinion as to whether the appellant has a back disability that had its onset during, or is otherwise related to service, to include carrying heavy equipment over uneven terrain during his military training.

Alternatively, the examiner is to provide an opinion as to whether the appellant has a back disability that is caused or aggravated by his pes planus.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence of record, to include the appellant's assertion that his back and foot disabilities are related to carrying heavy equipment over uneven terrain.

The examination report must include a complete rationale for all opinions expressed.

3.  Then, readjudicate the appellant's claims.  If either of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the appellant and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

